DETAILED ACTION
The communication dated 4/30/2022 has been entered and fully considered.
Claims 1-12 are pending. Claim 12 has been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 4/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5-8 and 10-11, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the limitations after the phrase “may” is required or optional. For the purpose of compact prosecution, the Examiner is interpreting “may” to be optional.
Claims 2, 4 and 9 are similarly rejected from being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamrussamee et al. (U.S. PGPUB 2008/0079185), hereinafter JAMRUSSAMEE.
Regarding claim 1, JAMRUSSAMEE teaches: Dosing apparatus (1) for dosing bulk material into block forming elements (2) and for arranging on a filling car (3) of a filling apparatus of a block-making machine (4) for producing patterned blocks (JAMRUSSAMEE teaches an apparatus for forming desired patterns on ceramic tile [0032]. JAMRUSSAMEE teaches slurry holding tanks (100), a pattern forming unit (200, which Examiner is interpreted as filling car) connected to the slurry holding tanks and a pattern forming tray (300) [0032; Fig. 1; Fig. 3B].), in particular paving blocks, wherein the filling car (3) may be pushed back and forth in a displacement direction (V) via block forming elements (2) and a first bulk material component may be filled into the block forming elements (2) with the latter (JAMRUSSAMEE teaches holding tanks (100) convey slurry through the delivering tubes (105) to the pattern forming unit (200). The pattern forming unit (200) dispenses a predetermined type and amount of slurry and the slurry id deposited in a predetermined order into the pattern forming tray (300) to form a desired pattern [0033]. JAMRUSSAMEE teaches the pattern forming unit (200) is capable of moving in all directions, such as left, right, backward, and forward or in a circular motion relative to the shape and size of the pattern forming tray [0036].), and the dosing apparatus (1) comprises at least one filling box (5), wherein the filling box (5) has a lower outlet (6) that may be opened and closed by means of a closure (7) (JAMRUSSAMEE teaches the pattern forming unit (200) has a slurry holding portion (215, which Examiner is interpreting as filling box) capable of holding the slurry [0036]. JAMRUSSAMEE teaches the end of the slurry holding portion is equipped with a removable dispensing member (220) and the dispensing member may be equipped with a valve (225) to regulate the amount and speed of the slurry being dispensed [Fig. 3B; 0036].), wherein a second bulk material component (8) may be filled from the filling box (5) into the block forming elements (2) through the lower outlet (6) (JAMRUSSAMEE teaches the slurry is dispend into the pattern forming tray (300, which Examiner is interpreting as block forming element) [0036].), characterized in that the outlet (6) in its open state may still be closed in partial areas (9) in a direction (Q) transverse to the displacement direction (V) with the aid of a partial closure element (15) (JAMRUSSAMEE teaches the pattern forming unit can be fitted with more than one dispensing member (220) [0036], therefore it would be implicit that the when on dispensing member is open, another dispensing member is closed and would thus be partially closed. Furthermore, JAMRUSSAMEE teaches a partial closure element (240), as the slurry can only exit from one area of the closure element (240) [Fig. 6; 0040-0041]), so that the second bulk material component (8) may be filled into the block forming elements (2) in segments (JAMRUSSAMEE shows a second bulk material component being filled in the forming tray (300) in segments [Fig. 6]), and the second bulk material component (8) that emerges in segments may be moved back and forth in a transverse direction (Q) transverse to the displacement direction (V) and relative to the block forming elements (2) with the aid of a drive unit (10) arranged on the dosing apparatus (1) (JAMRUSSAMEE teaches the pattern forming unit (200) is capable of moving in all directions, such as left, right, backward, and forward or in a circular motion relative to the shape and size of the pattern forming tray [0036; Fig. 5].).
Regarding claim 2, JAMRUSSAMEE teaches: characterized in that the outlet (6) is arranged transverse to the displacement direction (V), over the entire width of the filling box (5) (JAMRUSSAMEE shows the outlet can be arranged transverse to the displacement direction over the entire width of the filling box [Fig. 6]).
Regarding claim 3, JAMRUSSAMEE teaches:  characterized in that at least when the closure (7) is in an open state, the partial closure element (15) is arranged directly in front of the outlet (6) and the partial closure element (15) has recesses (9a) in its extension that covers the outlet (6) (JAMRUSSAMEE teaches that the body (240) is directing in front of the outlet of the slurry holding portion [Fig. 6]), so that the outlet (6) may be closed by means of the partial closure element (15) in partial areas (9) (JAMRUSSAMEE teaches the body (240) of the pattern receiving tray (235) may be divided into smaller compartments (250) using zoning boards (255) wherein each compartment (250) can hold the slurry with different colors or different combination of colors or combination colors with various tones or different based patterns formed within the slurry holding portion (215) [0041]), and the second bulk material component (8) may be filled from the filling box (5) into the block forming elements (2) through the recesses (9a) (JAMRUSSAMEE teaches several different materials may be filled in the pattern forming tray (300) through a recess [Figs. 6, 7B]).
Regarding claim 4, JAMRUSSAMEE teaches: characterized in that the partial closure element (15) is replaceable (JAMRUSSAMEE teaches the zoning boards (255) are removable fixed to the body (240) so that the size of the compartment (250) may be adjusted [0041]).
Regarding claim 5, JAMRUSSAMEE teaches: characterized in that the dosing apparatus (1) has at least one frame apparatus (1 1) arranged on at least one side of the filling box (5) to which the filling box (5) may be fastened in a suspended manner (JAMRUSSAMEE teaches the pattern forming tray (300) comprises a frame (305) [0045].).
Regarding claim 6, JAMRUSSAMEE teaches: characterized in that the filling box (5) may be moved back and forth relative to the frame apparatus (11) in at least one direction (Q) transverse to the displacement direction (V), by means of the drive unit (10) (JAMRUSSAMEE teaches the filling box (200) can be moved back and forth relative to the frame in at least one direction [Fig. 6]).
Regarding claim 7, JAMRUSSAMEE teaches: characterized in that at least the partial closure element (15) may be moved back and forth relative to the filling box (5) in at least one direction (Q) transverse to the displacement direction (V), by means of the drive unit (10) (JAMRUSSAMEE teaches the zoning boards (255) are removable fixed to the body (240) so that the size of the compartment (250) may be adjusted by adding or removing one or more of the zoning boards (255) or by moving one or more of the zoning boards (255) along the body (240), which is implicit that the zoning boards can be moved back and forth to adjust the compartment size [0041]).
Regarding claim 8, JAMRUSSAMEE teaches: characterized in that the closure (7) is designed as a slider, wherein the closure (7) may be displaced at least in one displacement direction parallel to the plane of the opening of the outlet (6) and may thus be brought from a position that closes the outlet (6) into an opened position (JAMRUSSAMEE teaches the size of the compartment can be adjusted by adding or removing one or more of the zoning boards (255) or by moving one or more of the zoning boards along the body (240), indicating that the zoning boards can slide along the body [0041]).
Regarding claim 9, JAMRUSSAME teaches: characterized in that the partial closure element (15) is designed as part of the closure (7), wherein the partial closure element (15) is arranged directly in front of the outlet (6) in the opened position of the closure (7), and closes the outlet in partial areas (9) (JAMRUSSAMEE teaches the body (240) has an open-close member (260) and the body (240) is in front of the outlet of the pattern forming unit (200) [Figs. 7, 7B; 0040]. JAMRUSSAMEE teaches the body (240) has some areas closed off with zoning boards (255) [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamrussamee et al. (U.S. PGPUB 2008/0079185), hereinafter JAMRUSSAMEE, in view of Muller et al. (U.S 9,833,955), hereinafter MULLER.
Regarding claim 10, JAMRUSSAMEE teaches all of the claimed limitations as stated above, but is silent as to: characterized in that a plurality of partial closure elements (15b, 15c) are arranged on top of one another in the displacement direction of the closure (7), wherein the closure (7) may be displaced in the displacement direction into different opened positions, in each of which respectively, a partial closure element (15b, 15c) is arranged in front of the outlet (6). In the same field of endeavor, closure elements, MULLER teaches a platform (7) that comprises a plurality of outlet/drain through-holes (13), which is implicitly partially opened, or partially closed [Fig. 1, Col. 18, lines 50-53]. MULLER teaches a perforated sheet or perforated plate (17) in which a plurality of first through holes (17a) and a plurality of second through holes (17b) are formed [Col. 20, lines 9-11]. MULLER teaches the perforated sheet is placed on top of the platform (7) with the outlet through holes (13) and the platform and perforated sheet are in front of a nozzle (15) [Col. 20, lines 11-20; Figs. 3a-3b]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify JAMRUSSAMEE, by having a plurality of closure elements, as suggested by MULLER, in order to drain the material as desired [Col. 6, lines 65-67].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamrussamee et al. (U.S. PGPUB 2008/0079185), hereinafter JAMRUSSAMEE, in view of Kajava et al. (EP 1887709 B1), hereinafter KAJAVA.
Regarding claim 11, JAMRUSSAMEE teaches all of the claimed limitations as suggested above, but is silent as to: characterized in that the closure (7) is designed as a flap that may be brought from a position that closes the outlet (6) into an opened position by rotation about a rotation axis arranged parallel to at least one of the outer edges of the closure (7). In the same field of endeavor, dosing, KAJAVA teaches a hopper container and a partition (12) divides the hopper container in two compartments (8) and can be partially opened and closed whenever the vane (3) moves for the different material, which Examiner is interpreting vane as flap [0016; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify JAMRUSSAMEE, by having the outlet be partially closed, as suggested by KAJAVA, in order to be able to control fiber density in different portions of a component [0009].
Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamrussamee et al. (U.S. PGPUB 2008/0079185), hereinafter JAMRUSSAMEE, in view of Kajava et al. (EP 1887709 B1), hereinafter KAJAVA.
Regarding claim 1, Jamrusssamee et al. teaches: Dosing apparatus (1) for dosing bulk material into block forming elements (2) and for arranging on a filling car (3) of a filling apparatus of a block-making machine (4) for producing patterned blocks (JAMRUSSAMEE teaches an apparatus for forming desired patterns on ceramic tile [0032]. JAMRUSSAMEE teaches slurry holding tanks (100), a pattern forming unit (200, which Examiner is interpreted as filling car) connected to the slurry holding tanks and a pattern forming tray (300) [0032; Fig. 1; Fig. 3B].), in particular paving blocks, wherein the filling car (3) may be pushed back and forth in a displacement direction (V) via block forming elements (2) and a first bulk material component may be filled into the block forming elements (2) with the latter (JAMRUSSAMEE teaches holding tanks (100) convey slurry through the delivering tubes (105) to the pattern forming unit (200). The pattern forming unit (200) dispenses a predetermined type and amount of slurry and the slurry id deposited in a predetermined order into the pattern forming tray (300) to form a desired pattern [0033]. JAMRUSSAMEE teaches the pattern forming unit (200) is capable of moving in all directions, such as left, right, backward, and forward or in a circular motion relative to the shape and size of the pattern forming tray [0036].), and the dosing apparatus (1) comprises at least one filling box (5), wherein the filling box (5) has a lower outlet (6) that may be opened and closed by means of a closure (7) (JAMRUSSAMEE teaches the pattern forming unit (200) has a slurry holding portion (215, which Examiner is interpreting as filling box) capable of holding the slurry [0036]. JAMRUSSAMEE teaches the end of the slurry holding portion is equipped with a removable dispensing member (220) and the dispensing member may be equipped with a valve (225) to regulate the amount and speed of the slurry being dispensed [Fig. 3B; 0036].), wherein a second bulk material component (8) may be filled from the filling box (5) into the block forming elements (2) through the lower outlet (6) (JAMRUSSAMEE teaches the body (240) of the pattern receiving tray (235) may be divided into smaller compartments (250) using zoning boards (255) wherein each compartment (250) can hold the slurry with different colors or different combination of colors or combination colors with various tones or different based patterns formed within the slurry holding portion (215) [0041]), characterized in that the outlet (6) in its open state may still be closed in partial areas (9) in a direction (Q) transverse to the displacement direction (V) with the aid of a partial closure element (15) (JAMRUSSAMEE teaches the pattern forming unit can be fitted with more than one dispensing member (220) [0036], therefore it would be implicit that the when on dispensing member is open, another dispensing member is closed and would thus be partially closed), so that the second bulk material component (8) may be filled into the block forming elements (2) in segments (JAMRUSSAMEE shows a second bulk material component being filled in the forming tray (300) in segments [Fig. 6]), and the second bulk material component (8) that emerges in segments may be moved back and forth in a transverse direction (Q) transverse to the displacement direction (V) and relative to the block forming elements (2) with the aid of a drive unit (10) arranged on the dosing apparatus (1) (JAMRUSSAMEE teaches the pattern forming unit (200) is capable of moving in all directions, such as left, right, backward, and forward or in a circular motion relative to the shape and size of the pattern forming tray [0036; Fig. 5].).
JAMRUSSAMEE is silent as to the outlet being partially closed. In the same field of endeavor, dosing, KAJAVA teaches a hopper container and a partition (12) divides the hopper container in two compartments (8) and can be partially opened and closed whenever the vane (3) moves for the different material [0016; Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify JAMRUSSAMEE, by having the outlet be partially closed, as suggested by KAJAVA, in order to be able to control fiber density in different portions of a component [0009]. 
Regarding claim 2, JAMRUSSAMEE teaches: characterized in that the outlet (6) is arranged transverse to the displacement direction (V), over the entire width of the filling box (5) (JAMRUSSAMEE shows the outlet can be arranged transverse to the displacement direction over the entire width of the filling box [Fig. 6]).
Regarding claim 3, JAMRUSSAMEE teaches:  characterized in that at least when the closure (7) is in an open state, the partial closure element (15) is arranged directly in front of the outlet (6) and the partial closure element (15) has recesses (9a) in its extension that covers the outlet (6) (JAMRUSSAMEE teaches that the body (240) is directing in front of the outlet of the slurry holding portion [Fig. 6]), so that the outlet (6) may be closed by means of the partial closure element (15) in partial areas (9) (JAMRUSSAMEE teaches the body (240) of the pattern receiving tray (235) may be divided into smaller compartments (250) using zoning boards (255) wherein each compartment (250) can hold the slurry with different colors or different combination of colors or combination colors with various tones or different based patterns formed within the slurry holding portion (215) [0041]), and the second bulk material component (8) may be filled from the filling box (5) into the block forming elements (2) through the recesses (9a) (JAMRUSSAMEE teaches several different materials may be filled in the pattern forming tray (300) through a recess [Figs. 6, 7B]).
Regarding claim 4, JAMRUSSAMEE teaches: characterized in that the partial closure element (15) is replaceable (JAMRUSSAMEE teaches the zoning boards (255) are removable fixed to the body (240) so that the size of the compartment (250) may be adjusted [0041]).
Regarding claim 5, JAMRUSSAMEE teaches: characterized in that the dosing apparatus (1) has at least one frame apparatus (1 1) arranged on at least one side of the filling box (5) to which the filling box (5) may be fastened in a suspended manner (JAMRUSSAMEE teaches the pattern forming tray (300) comprises a frame (305) [0045].).
Regarding claim 6, JAMRUSSAMEE teaches: characterized in that the filling box (5) may be moved back and forth relative to the frame apparatus (11) in at least one direction (Q) transverse to the displacement direction (V), by means of the drive unit (10) (JAMRUSSAMEE teaches the filling box (200) can be moved back and forth relative to the frame in at least one direction [Fig. 6]).
Regarding claim 7, JAMRUSSAMEE teaches: characterized in that at least the partial closure element (15) may be moved back and forth relative to the filling box (5) in at least one direction (Q) transverse to the displacement direction (V), by means of the drive unit (10) (JAMRUSSAMEE teaches the zoning boards (255) are removable fixed to the body (240) so that the size of the compartment (250) may be adjusted by adding or removing one or more of the zoning boards (255) or by moving one or more of the zoning boards (255) along the body (240), which is implicit that the zoning boards can be moved back and forth to adjust the compartment size [0041]).
Regarding claim 8, JAMRUSSAMEE teaches: characterized in that the closure (7) is designed as a slider, wherein the closure (7) may be displaced at least in one displacement direction parallel to the plane of the opening of the outlet (6) and may thus be brought from a position that closes the outlet (6) into an opened position (JAMRUSSAMEE teaches the size of the compartment can be adjusted by adding or removing one or more of the zoning boards (255) or by moving one or more of the zoning boards along the body (240), indicating that the zoning boards can slide along the body [0041]).
Regarding claim 9, JAMRUSSAME teaches: characterized in that the partial closure element (15) is designed as part of the closure (7), wherein the partial closure element (15) is arranged directly in front of the outlet (6) in the opened position of the closure (7), and closes the outlet in partial areas (9) (JAMRUSSAMEE teaches the body (240) has an open-close member (260) and the body (240) is in front of the outlet of the pattern forming unit (200) [Figs. 7, 7B; 0040]. JAMRUSSAMEE teaches the body (240) has some areas closed off with zoning boards (255) [0041]).
Regarding claim 11, KAJAVA further teaches: characterized in that the closure (7) is designed as a flap that may be brought from a position that closes the outlet (6) into an opened position by rotation about a rotation axis arranged parallel to at least one of the outer edges of the closure (7) (KAJAVA teaches a hopper container and a partition (12) divides the hopper container in two compartments (8) and can be partially opened and closed whenever the vane (3) moves for the different material, which Examiner is interpreting vane as flap [0016; Fig. 1]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jamrussamee et al. (U.S. PGPUB 2008/0079185), hereinafter JAMRUSSAMEE, in view of Kajava et al. (EP 1887709 B1), hereinafter KAJAVA, as applied to claim 1 above, and further in view of Muller et al. (U.S 9,833,955), hereinafter MULLER.
Regarding claim 10, JAMRUSSAMEE and KAJAVA teach all of the claimed limitations as stated above, but is silent as to: characterized in that a plurality of partial closure elements (15b, 15c) are arranged on top of one another in the displacement direction of the closure (7), wherein the closure (7) may be displaced in the displacement direction into different opened positions, in each of which respectively, a partial closure element (15b, 15c) is arranged in front of the outlet (6). In the same field of endeavor, closure elements, MULLER teaches a platform (7) that comprises a plurality of outlet/drain through-holes (13), which is implicitly partially opened, or partially closed [Fig. 1, Col. 18, lines 50-53]. MULLER teaches a perforated sheet or perforated plate (17) in which a plurality of first through holes (17a) and a plurality of second through holes (17b) are formed [Col. 20, lines 9-11]. MULLER teaches the perforated sheet is placed on top of the platform (7) with the outlet through holes (13) and the platform and perforated sheet are in front of a nozzle (15) [Col. 20, lines 11-20; Figs. 3a-3b]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify JAMRUSSAMEE and KAJAVA, by having a plurality of closure elements, as suggested by MULLER, in order to drain the material as desired [Col. 6, lines 65-67].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748